Case 1:18-cv-07386-WFK-JO Document 15 Filed 05/10/19 Page 1 of 10 PageID #: 113
                                                                                                                  ‫ב"ה‬


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  Elie Poltorak
  On behalf of himself and                                       Docket:18-cv-07386-WFK-JO
  All other similarly situated consumers,
                                               Plaintiff,        MEMORANDUM OF LAW
                                                                 POINTS AND AUTHORITIES
                         -against-                               IN OPPOSITION TO DEFENDANT’S
                                                                 PRE-ANSWER MOTION SEEKING
  Nissan Shapiro Law P.C,
                                                                 DISMISSAL
                                             Defendant.


          Elie Poltorak, by his attorney, Eugene Lynch, respectfully submits this Memorandum of

 Law Points and Authorities in opposition to Defendant’s Motion to Dismiss (ECF 12, the

 “Motion”).1

          The complaint stands on its own and aside from the questions of fact prematurely raised

 in the Motion, Defendant’s contentions, besides being intermingled with questions of fact, can be

 distilled to the following questions of law:

        i.    Whether the FDCPA governs a demand for payment made by a collector in a
              communication to an individual recognized under State law as a consumer―
              irrespective if such individual truly owes the alleged debt or does not owe the alleged
              debt?
       ii.    Whether a consumer is stripped of the FDCPA’s protection by paying a debt with a
              business check?




          1
            Defendant disregarded the Individual Rules of the Court and an Order, wherein the Court requested that
 “the parties refrain from filing motion papers until the motion has been fully briefed” (ECF 11) and filed its motion
 before the matter was fully briefed (ECF 12). A hard copy of Defendant’s Motion with an unfiled Notice of Motion,
 was only received by this office on April 15, 2019.
Case 1:18-cv-07386-WFK-JO Document 15 Filed 05/10/19 Page 2 of 10 PageID #: 114




                                       NATURE OF THE CASE
         Levi Huebner (“Huebner”) rented an apartment from Yuda Silverstein2 (“Silverstein”) as

 his primary residence and allowed Plaintiff to occupy the apartment in accordance with State law

 and the Lease Agreement. Silverstein and Huebner executed a Lease Agreement allowing the

 apartment occupancy pursuant to “Apartment Sharing Law”. (ECF 12-3 ¶ 1). Pursuant to New

 York occupancy law, Huebner allowed Plaintiff as “one additional occupant” together with his

 children. N.Y. Real Prop. Law § 235-f (3). “Occupant” means a person, other than a tenant or a

 member of a tenant’s immediate family, occupying a premise with the consent of the tenant or

 tenants. N.Y. Real Prop. Law § 235-f (1)(b).

         The apartment at issue is for residential use only, as is self-evident by the lease

 agreement; and Huebner executed the lease agreement as an individual and not under any

 business name or professional capacity.

         An occupant is entitled to any right or remedy otherwise available to any person residing

 in that apartment. N.Y. Real Prop. Law § 235-f(6). Huebner duly notified Silverstein of

 Plaintiff’s occupancy as required under § 235-f(5). Notably, § 235-f was “designed to prevent

 evictions of residential tenants who have nontraditional living arrangements with co-occupants

 of the apartment for reasons of economy, safety, and companionship.” OH 161st St. LLC v.

 Brooks, 94 N.Y.S.3d 803, 805–06 (N.Y. Civ. Ct. 2019).

         On December 27, 2018, Plaintiff commenced a punitive class action against Defendant

 alleging violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. Section

 1692, et seq. (ECF 1). Plaintiff received from Defendant a three-day notice letter threatening


         2
            Notably, Allan J, Sasson, counsel for Defendant, in the Motion, attaches his affirmation, improperly
 alleging various facts and without indicating the basis of his ‘knowledge.” Likewise, Defendant’s MOL contains
 multiple allegations unsupported by facts or based on actual knowledge.



                                                      Page 2
Case 1:18-cv-07386-WFK-JO Document 15 Filed 05/10/19 Page 3 of 10 PageID #: 115



 eviction in the event of nonpayment in violation of the FDCPA because it demanded legal fees

 from Plaintiff without a basis for demanding the fees and without authorization of an agreement

 from Plaintiff. (Id ¶¶ 13-21). Mindful while there is a written agreement between Silverstein and

 Huebner, Plaintiff alleges there was no direct written and executed lease between Plaintiff and

 Silverstein to justify those fees against Plaintiff. (Id). Plaintiff also claims the three-day notice

 violated the FDCPA because it conflicts with the validation period of the FDCPA, the rent

 demand threatens to initiate a lawsuit during the validation period. Plaintiff also alleges that,

 Defendant’s letter failed to clarify that commencement of the lawsuit has no effect on the

 information conveyed in the validation notice. (Id ¶¶ 22-28).

         On April 5, 2019, Defendant filed a motion to dismiss. Defendant concedes by silence

 and by attachment of the lease agreement that the legal fees dunned by its collection letter are not

 supported by any authorization creating the alleged debt. Defendant does not contest the

 complaint as far as the effects the collection letter at issue would have on a hypothetical

 consumer. Rather, Defendant, in at best a mistake, alleges that Plaintiff is not a meaningful

 tenant as an occupant and that the tenant is an attorney who uses his business checks to pay rent

 and is therefore not a consumer. (ECF 12).


                                            ARGUMENT

                      PLAINTIFF AS AN OCCUPANT IS A CONSUMER
             THE FDCPA GOVERNS A DEMAND FOR PAYMENT MADE BY
             A COLLECTOR WHEN COMMUNICATING TO AN
             INDIVIDUAL RECOGNIZED UNDER STATE LAW AS A
             CONSUMER― IRRESPECTIVE IF SUCH INDIVIDUAL TRULY
             OWES THE DEBT OR DOES NOT OWE THE DEBT

         Nearly twenty-one years ago, the Second Circuit faced the very same argument, with

 respect to a three-day notice and Real Property and Proceedings Law § 711. The Second Circuit


                                                 Page 3
Case 1:18-cv-07386-WFK-JO Document 15 Filed 05/10/19 Page 4 of 10 PageID #: 116



 concluded, “Whatever else it was, the § 711 letter that Heiberger sent to Romea was undeniably

 a ‘communication’ as defined by the FDCPA in that it conveyed ‘information regarding a debt’

 to another person, [15 U.S.C.] § 1692(a)(2).” Romea v. Heiberger & Assocs., 163 F.3d 111, 116

 (2d Cir. 1998). The Court rejected the notion that debt must be grounded in “extant contractual

 arrangement” and concluded “under the FDCPA, back rent is debt”. Romea v. Heiberger &

 Assocs., 163 F.3d 111, 115-116 (2d Cir. 1998). “A majority of circuits has held that an extension

 of credit is not required for an obligation to constitute a ‘debt’ under the Act.” Lipscomb v. The

 Raddatz Law Firm, P.L.L.C., 109 F. Supp. 3d 251, 257 (D.D.C. 2015) (citing Romea).

        Plaintiff is a consumer. The twist in Defendant’s motion is the contention that Plaintiff is

 not a consumer by the mere virtue of not being a signatory to the lease agreement. However, the

 obligation to pay rent does not only arise from the lease agreement but also from use and

 occupancy of the subject premises. In fact, Defendant has brought a holdover proceeding against

 Plaintiff and the lessee, seeking to have the lease invalidated, while continuing to collect use and

 occupancy. “New York courts, interpreting consumer protection statutes, give tenants private

 rights of action against their landlords” and an “apartment dweller … may assert New York City

 consumer protection law.” Buyers & Renters United to Save Harlem v. Pinnacle Grp. N.Y. LLC,

 575 F. Supp. 2d 499, 512 (S.D.N.Y. 2008). Even more, New York law clearly gives Plaintiff

 any “right or remedy otherwise available to” Huebner to pay a past due balance to avoid

 eviction. See N.Y. Real Prop. Law § 235-f (6). Thus, by dunning Plaintiff as an occupant,

 Defendant has called on Plaintiff to exercise a consumer right and remedy, i.e. Huebner’s failure

 to pay rent pursuant to the lease agreement in order to avoid eviction, and as such Plaintiff is a

 consumer by the virtue of being an occupant. The motion to dismiss should therefore be denied.




                                                Page 4
Case 1:18-cv-07386-WFK-JO Document 15 Filed 05/10/19 Page 5 of 10 PageID #: 117



            a) A COLLECTION LETTER IS REVIEWED AS A WHOLE
         A collection letter “must be evaluated as a whole, not in bits and pieces.” Ellison v.

 Fullett Rosenlund Anderson P.C., 347 F. Supp. 3d 370, 378 (N.D. Ill. 2018). “To determine

 whether a communication from a debt collector constitutes a threat, the reviewing court should

 look to the language used as a whole.” Larsen v. JBC Legal Grp., P.C., 533 F. Supp. 2d 290, 302

 (E.D.N.Y. 2008). A collection notice directed to unknown occupants, was misleading to the

 unsophisticated consumer, because the “you” refers to the recipients of the letter, “which might

 confuse the recipient into thinking she must act in some way to address the debt, regardless of

 whether she individually owes it.” Ellison v. Fullett Rosenlund Anderson P.C., 347 F. Supp. 3d

 370, 379 (N.D. Ill. 2018). As much as Defendant attempts to distinguish the letter by saying it is

 only addressed to Huebner as a tenant, Defendant’s argument is undermined by the very fact that

 Plaintiff as an occupant is a named recipient of Defendant’s dunning letter and the “you” equally

 threatens Plaintiff, that the failure to pay will result in eviction, as it threatens Huebner.


            b) THE LEASE AGREEMENT CLEARLY ALLOWS “OCCUPANTS” UNDER
               THE APARTMENT SHARING LAW CLAUSE
         As discussed above, the Lease Agreement pursuant to “Apartment Sharing Law” and

 N.Y. Real Prop. Law § 235-f (3) allow the apartment sharing by Plaintiff as an occupant. (ECF

 12-3 ¶ 1). Thus, the very argument that Plaintiff is not a consumer is derailed from the very fact

 that Plaintiff has been dunned to pay a debt as an occupant. Indeed, Defendant’s dunning letter

 clearly names Plaintiff as an occupant. (ECF 12-5).


            c) THE LEGAL FEES ARE NOT AUTHORIZED
         The complaint alleges that Plaintiff did not authorize the charging of legal fees and there

 was no executed lease between Silverstein and Plaintiff. As relevant to the complaint and its

 causes of action, Defendant’s cannot and has not, pointed to a single basis authorizing the


                                                 Page 5
Case 1:18-cv-07386-WFK-JO Document 15 Filed 05/10/19 Page 6 of 10 PageID #: 118



 collection of legal fees. In other words, without even considering whether Plaintiff is in privy to

 the lease agreement, in violation of the FDCPA, Defendant has dunned a debt against Plaintiff

 which it had no authority to pursue.

        The Defendant’s demand for legal fees without basis violates the FDCPA. DiMatteo v.

 Sweeney, Gallo, Reich & Bolz , L.L.P., 2015 U.S. App. LEXIS 12250, *6-8 (2d Cir. N.Y. July

 16, 2015). (“DiMatteo also claims that appellees violated two provisions of the FDCPA by

 seeking $750 in attorneys’ fees in the Housing Court action: § 1692e(2), which prohibits the

 "false representation of . . . any . . . compensation which may be lawfully received by any debt

 collector for the collection of a debt,” and § 1692f(1), which prohibits “[t]he collection of any

 amount (including any interest, fee, charge, or expense incidental to the principal obligation)

 unless such amount is expressly authorized by the agreement creating the debt or permitted by

 law.” We agree that DiMatteo has stated a plausible claim that appellees’ demand for attorneys'

 fees violated the FDCPA. At oral argument, appellees conceded that they did not know of any

 written agreement between the landlord and DiMatteo, let alone one authorizing the award of

 attorneys’ fees. They also conceded that, absent such an agreement, they could point to no

 authority under New York law for the award of attorneys’ fees to a landlord in a summary

 eviction proceeding based on unpaid rent. Indeed, appellees acknowledged that their attempt to

 recover attorneys’ fees from DiMatteo was a “mistake.” Without a basis under New York law or

 an agreement between the parties, appellees’

 demand for attorneys’ fees constitutes an attempt to collect a “fee, charge, or expense incidental

 to the principle obligation” that is not "expressly authorized by the agreement creating the debt

 or permitted by law.” 15 U.S.C. § 1692f(1). Because the demand for attorneys’ fees violates §

 1692f(1), we need not address DiMatteo's argument that the demand also violates § 1692e(2).),



                                                Page 6
Case 1:18-cv-07386-WFK-JO Document 15 Filed 05/10/19 Page 7 of 10 PageID #: 119



 (See McCollough v. Johnson, Rodenburg & Lauinger, LLC, 637 F.3d 939, 949-50 (9th Cir.

 2011). (affirming ruling that demand for attorneys' fees in state court collection complaint

 without a basis in the parties' agreement violated both §1692f(1) and § 1692e(2) of the FDCPA);

 cf. Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 307-08 (2d Cir. 2003). (holding that

 demand for attorneys' fees in collection action did not violate the FDCPA where credit card

 agreement provided for such fees). We have considered DiMatteo's remaining arguments and

 find them without merit. Accordingly, the judgment of the district court is VACATED with

 respect to the claim that appellees' demand for attorneys' fees violated the FDCPA, and the case

 is REMANDED to the district court for further proceedings consistent with this Order.").


            d) A CONSUMER IS ANY NATURAL PERSON ALLEGEDLY OBLIGATED TO
               PAY ANY DEBT
        Contrary to Plaintiff’s contentions, the FDPCA § 1692a(3) defines The term ‘consumer’

 as “any natural person obligated or allegedly obligated to pay any debt”, and Plaintiff fits that

 plain definition by becoming obligated to pay back rent as an occupant in order to avoid eviction.

 The FDCPA does not assess the character and intelligence of consumer. Rather, the concept of

 least sophisticated consumer is an objective analysis to determine the impact a collection activity

 would have on the consumer at large.

        The decisions in Huebner v. Midland Credit Mgmt., Inc., cited by Defendant, is

 inapposite herein, because there the district court assumed that the alleged FDCPA violation was

 triggered as a result of Huebner’s failure to answer follow-up questions and that the least

 sophisticated consumer would have answered those questions. Huebner v. Midland Credit

 Mgmt., Inc., No. 14 CIV. 6046 (BMC), 2016 WL 3172789, at *5 (E.D.N.Y. June 6, 2016). In

 this case, there is no comparable scenario, the collection letter speaks for itself, and it was

 Defendant’s conscious choice to write the collection letter the way it was written. Defendant has


                                                 Page 7
Case 1:18-cv-07386-WFK-JO Document 15 Filed 05/10/19 Page 8 of 10 PageID #: 120



 not identified any trigger to blame Plaintiff for writing the dunning letter the way it was written.

 Plaintiff being an attorney or Huebner being an attorney had no bearing whatsoever in how

 Defendant chose to write its three-day notice. Rather, the complaint alleges that Defendant writes

 the same style collection letter to two different classes of debtors, an allegation which Defendant

 has not denied. (ECF 1 ¶¶ 40-41).

             A CONSUMER IS NOT STRIPPED FROM THE FDCPA
             PROTECTIONS BY PAYING A DEBT WITH A BUSINESS
             CHECK

        The obligation to pay the alleged debt arose squarely from the Lease Agreement

 providing a “primary residence of for Tenant and for no other reason.” (ECF 12-3 ¶ 1).

 Defendant has not and cannot cite a single case interpreting the FDCPA as stripping the

 consumer protections as a result of paying a debt with a business check.

        The relevant case law explained, “As long as the transaction creates an obligation to pay,

 a debt is created.” Bass v. Stolper, Koritzinsky, Brewster & Neider, S.C., 111 F.3d 1322, 1325

 (7th Cir. 1997). “We harbor no doubt that a check evidences the drawer's obligation to pay for

 the purchases made with the check, and should the check be dishonored, the payment obligation

 remains.” Id. Although Huebner allegedly used his business checking account to pay for the

 debt obligation, the transaction still remains as being for “primary residence of for Tenant and

 for no other reason.” (ECF 12-3 ¶ 1). In other words, Huebner’s business is not a party or

 occupant to the instant lease, and Huebner’s obligation to pay persisted regardless of the form of

 payment.

        The obligation to pay in this case arises directly from the Lease Agreement that exists

 between Huebner and Silverstein, which is for personal use only. Moreover, even if Huebner

 were renting the premises for business purposes, that would not change the fact that Plaintiff is a


                                                Page 8
Case 1:18-cv-07386-WFK-JO Document 15 Filed 05/10/19 Page 9 of 10 PageID #: 121



 consumer occupying the apartment as his residence, with no business purpose whatsoever.

 Plaintiff’s standing as a consumer arises directly from being an occupant with the right or

 remedy Huebner’s obligation to pay in order to avoid Plaintiff’s own eviction. As such, any

 collection letter seeking to dun Plaintiff to right or remedy Huebner’s obligation to pay is

 governed by the FDCPA.

             DEFENDANT IS NOT ENTITLED TO COSTS FOR DEFENDING
             THIS ACTION

        As explained above, the Plaintiff is a consumer as defined by law. This lawsuit was

 brought to vindicate the consumer at large from several FDCPA violations echoed by

 Defendant’s collection letters. While Defendant quarrels with Plaintiff’s individual right to

 standing, the FDCPA violations nonetheless exist independent from Plaintiff’s status, and the

 core purpose of the FDCPA is to vindicate all consumers including the least sophisticated. Thus,

 Defendant cannot and has not shown that the underlying lawsuit fits the definition of 15 U.S.C. §

 1692k(a)(3).

        The only improper and sanctionable conduct is the vexatious and frivolous arguments

 brought by Defendant. Notably, counsel for Defendant Allan Sasson (“Sasson) in his pre-motion

 letter to this Court (ECF 7, page 2, ¶ 6) alleges that “Elie Poltorak, who has been occupying the

 premises and made rental payments under the lease on Mr. Huebner’s behalf.” But now in his

 affirmation (ECF 12-1, page 2, ¶ 5) Sasson alters his argument and alleges that “Mr. Huebner

 always paid the rent for the Unit from his law firm’s business account.” Seemingly, Sasson

 makes unsupported and contradictory allegations merely to suit the motion he is bringing before

 the Court at that time.

        Moreover, Sasson accuses Plaintiff and Huebner of violating the Rules of Professional

 Conduct, 22 NYCRR 1200.53 Rule 7.4. (“Rules”) wherein, Sasson, in his pre-motion letter (ECF


                                               Page 9
Case 1:18-cv-07386-WFK-JO Document 15 Filed 05/10/19 Page 10 of 10 PageID #: 122



 7, page 2, ¶ 5) and in his Motion (ECF 12, page 1, ¶ 3 and page 6, ¶ 4) asserts that Plaintiff and

 Huebner “specialize in prosecuting FDCPA cases.” Pursuant to the Rules a “lawyer or law firm

 shall not state that the lawyer or law firm is a specialist or specializes in a particular field of

 law.” Notably, this is Plaintiff’s first FDCPA action and Poltorak, as counsel, has only

 prosecuted one FDCPA action. However, Sasson alleges that Plaintiff and Huebner “specialize in

 prosecuting FDCPA cases” in violation of the Rules without offering any evidence that Plaintiff

 and Huebner have stated or held out that they “specialize in prosecuting FDCPA cases.”

 Sasson’s allegations are further evidence that he will make unfounded arguments merely to suit

 his client’s position.


                                           CONCLUSION
         WHEREFORE Plaintiff requests that the Court enter an order denying Defendant’s

 motion in its entirety, directing Defendant to file an answer timely, and granting Plaintiff any

 other relief deemed just and appropriate.

 Dated: Brooklyn, NY
        April 24, 2019

                                                 Respectfully submitted,

                                                 Law Office of Eugene M. Lynch

                                                 /s/ Eugene M. Lynch
                                                 ________________________
                                                 By: Eugene M. Lynch

                                                 338 Atlantic Avenue
                                                 Brooklyn, NY 11201
                                                 Tel: (212) 354-5555

                                                 Attorney for Plaintiff




                                                 Page 10
